ORDER
On 16 March 1981, this Court received a copy of an order from the Circuit Court of Escambia County purporting to grant a Motion to Extend Time for Filing of Appellant’s Reply Brief. Rule 9.600(a), Fla.R. App.P., provides that the lower tribunal has concurrent jurisdiction to render orders on procedural matters only so long as the record has not been transmitted. Since the record was received by this Court on 13 February 1981 and the Motion was filed on or after 20 February 1981, the trial court had lost jurisdiction of the cause prior to the filing of the Motion for Extension of Time. Accordingly, the Motion should properly have been filed in this Court for a ruling by this Court.
However, rather than delay this cause in order to emphasize the procedural requirements of the Appellate Rules, this Court will for this one occasion adopt the order of the circuit court as its own and accept the Appellant’s Reply Brief as timely on 20 March 1981. In the future, however, the Court may reject a brief as untimely when a motion for extension of time has not been granted by the proper court.